                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

PLANNED PARENTHOOD OF                              )
TENNESSEE AND NORTH                                )
MISSISSIPPI, et al.,                               )
                                                   )
     Plaintiffs,                                   )          NO. 3:20-cv-00740
                                                   )
v.                                                 )          JUDGE CAMPBELL
                                                   )          MAGISTRATE JUDGE NEWBERN
HERBERT H. SLATERY, et al.,                        )
                                                   )
     Defendants.                                   )

                                              ORDER

         Pending before the Court is Plaintiffs’ Motion for Temporary Restraining Order and/or

 Preliminary Injunction (Doc. No. 4). Defendants shall file a response to the Motion on or before

 September 14, 2020. Plaintiffs shall serve a copy of this Order on Defendants by September 4,

 2020, or file a notice explaining why service is not possible.

         It is so ORDERED.



                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00740 Document 7 Filed 09/02/20 Page 1 of 1 PageID #: 309
